Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 1 of 12 PageID #: 3286




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  JAMES W., 1                                )
                                             )
                             Plaintiff,      )
                                             )
                          v.                 )                     No. 1:19-cv-03072-SEB-TAB
                                             )
  ANDREW M. SAUL, Commissioner of the Social )
  Security Administration,                   )
                                             )
                             Defendant.      )



          ORDER OVERRULING PLAINTIFF’S OBJECTION TO THE
       MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION AND
      ADOPTING THE RECOMMENDATION AND AFFIRMING THE FINAL
                  DECISION OF THE COMMISSIONER

          Plaintiff James W. ("James") appeals the final decision of the Commissioner of the

  Social Security Administration ("SSA") denying his June 2, 2015, application for

  disability insurance benefits ("DIB"). R. (Dkt. 8) at 13. The application was initially

  denied on August 20, 2015, R. at 123, and upon reconsideration on January 28, 2016, R.

  at 133. The administrative law judge ("ALJ") conducted a hearing on March 15, 2018, R.

  at 57–81, and a supplemental hearing on July 10, 2018, R. at 33–54, resulting in a

  decision on August 15, 2018, that James was not disabled and thus not entitled to receive

  DIB, R. at 10, 14. The Appeals Council denied review on June 24, 2019, and the


  1
   To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to use
  only the first name and last initial of non-governmental parties in its Social Security judicial review
  opinions.
                                                      1
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 2 of 12 PageID #: 3287




  Commissioner’s decision became final. R. at 1. On July 23, 2019, James timely filed

  this civil action seeking judicial review of that the decision pursuant to 42 U.S.C. §

  405(g). Dkt. 1. The Court referred this matter to Magistrate Judge Baker, Dkt. 10, who,

  following the completion of briefing, submitted his Report and Recommendation on

  February 24, 2020, recommending that the decision of the Commissioner be affirmed,

  Dkt. 21. The cause is now before the Court on the Plaintiff's timely filed Objection to the

  Magistrate Judge's Report and Recommendation. Dkt. 22; 28 U.S.C § 636(b)(1)(B).

          For the reasons outlined below, we overrule the objection to the Report and

  Recommendation and affirm the Commissioner's decision.

                                                  Background 2

          James was 43 years of age when he filed the application under review. See R. at

  287.

          The ALJ followed the five-step sequential evaluation set forth by the SSA, see 20

  C.F.R. § 404.1520(a)(4)(i) to (v), in concluding that James was not disabled. R. at 22.

  Specifically, the ALJ found as follows:

      • The ALJ found that James last met the insured status requirements of the Social
        Security Act on March 31, 2015 (his "date last insured"). 3 R. at 16.

  2
   The relevant evidence of record is amply set forth in the parties' briefs as well as the ALJ's decision
  and need not be repeated here. Specific facts relevant to the Court's disposition of this case are
  discussed below.
  3
    James must prove the onset of disability on or before his date last insured to be eligible for DIB.
  See Shideler v. Astrue, 688 F.3d 308, 311 (7th Cir. 2012); see also 20 C.F.R. § 404.131. The ALJ’s
  subsequent findings were limited to the period at issue, beginning with the alleged disability onset
  date, August 15, 2009, through the date last insured. See, e.g., R. at 16. We note that James had also
  applied for supplemental security income ("SSI") at the time he filed the claim under review. R. at
  13. On March 7, 2016, the SSA awarded James's SSI claim as of September 8, 2015, the date he had
  a cerebrovascular accident/stroke. R. at 13, 143, and 145. As such, James's appeal of the SSI claim
                                                     2
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 3 of 12 PageID #: 3288




      • At Step One, James had not engaged in substantial gainful activity 4 since August
        15, 2009, the alleged disability onset date. R. at 16.

      • At Step Two, he "had the following severe impairments: Juvenile diabetes mellitus
        at times with hyperphosphate[m]ia/hyperkalemia; and seizures characterized as
        hypoglycemic-induced seizures." R. at 16 (citation omitted).

      • At Step Three, he did not have an impairment or combination of impairments that
        met or medically equaled the severity of one of the listed impairments. R. at 17–
        18.

      • After Step Three but before Step Four, James had the residual functional capacity
        ("RFC") "to perform light work, as defined in 20 CFR 404.1567(b), with
        limitations as follows: [n]ever climb ladders, ropes, or scaffolds; occasionally
        climb ramps and stairs, balance, stoop, kneel, crouch, and crawl; avoid all use of
        hazardous moving machinery; avoid all exposure to unprotected heights; and do
        no commercial driving[.]" R. at 18.

      • At Step Four, relying on the testimony of the vocational expert ("VE") and
        considering James’s RFC, he was capable of performing his past relevant work as
        a manager of a liquor establishment, restaurant manager, and bartender. R. at 20.

      • Even though the Step Four determination resulted in the conclusion that James
        was not disabled, in the alternative at Step Five, relying on the VE's testimony and
        considering James's age, education, work experience, and RFC, he was capable of
        making an adjustment to other work with jobs that existed in significant numbers
        in the national economy in representative occupations such as a general cashier,
        fast food worker, and hotel maid. R. at 20–21.




  was moot by the time of the ALJ's decision. R. at 13. However, because the award of that claim
  found disability was established as of only September 8, 2015, which is after James's DLI, his appeal
  of the denial of his DIB claim remained.
  4
    Substantial gainful activity is defined as work activity that is both substantial (i.e., involves
  significant physical or mental activities) and gainful (i.e., work that is usually done for pay or profit,
  whether or not a profit is realized). 20 C.F.R. § 404.1572(a).


                                                       3
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 4 of 12 PageID #: 3289




                                     Standard of Review

         "A district court may assign dispositive motions to a magistrate judge, in which

  case the magistrate judge may submit to the district judge only a report and recommended

  disposition, including any proposed findings of fact." Schur v. L.A. Weight Loss Ctrs.,

  Inc., 577 F.3d 752, 760 (7th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P.

  72(b)). "The magistrate judge's recommendation on a dispositive matter is not a final

  order, and the district judge makes the ultimate decision to adopt, reject, or modify it."

  Schur, 577 F.3d at 760 (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3)). After a

  Magistrate Judge makes a Report and Recommendation, either party may object within

  fourteen days. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). "A judge of the court

  shall make a de novo determination of those portions of the report or specified proposed

  findings or recommendations to which objection is made" with respect to dispositive

  motions. 28 U.S.C. § 636(b)(1). Further, a judge "may accept, reject, or modify, in

  whole or in part, the findings or recommendations made by the magistrate judge." Id.

         Upon review of the Commissioner's decision,

         [w]e will uphold [it] if it applies the correct legal standard and is supported
         by substantial evidence. Castile v. Astrue, 617 F.3d 923, 926 (7th Cir.
         2010). Substantial evidence is "'such relevant evidence as a reasonable
         mind might accept as adequate to support a conclusion.'" Id. (quoting
         Skinner v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007)). A decision denying
         benefits need not discuss every piece of evidence, but if it lacks an adequate
         discussion of the issues, it will be remanded. Villano v. Astrue, 556 F.3d
         558, 562 (7th Cir. 2009). Our review is limited to the reasons articulated
         by the ALJ in her decision. Larson v. Astrue, 615 F.3d 744, 749 (7th Cir.
         2010).




                                                4
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 5 of 12 PageID #: 3290




  Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010). In determining whether the

  decision was properly supported, we neither reweigh the evidence nor assess the

  credibility of witness, nor substitute our judgment for the Commissioner's. Lopez ex rel.

  Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003).

         James raised two errors on appeal, contending that the ALJ: (1) failed to evaluate

  the medical opinion of the medical expert, Dr. Lee A. Fischer, M.D., who testified at the

  request of the ALJ during the supplemental hearing, because the ALJ did not specifically

  address one aspect of Dr. Fischer's testimony given in response to a question from

  James's hearing representative, Dkt. 13 at 8–9, and (2) did not explain her conclusion that

  James's statements about the intensity, persistence, and limiting effects of his symptoms

  were not entirely consistent with the medical evidence and other evidence in the file, id.

  at 10–11. The Magistrate Judge recommended that the Commissioner’s final decision be

  affirmed, concluding that: (1) Dr. Fischer's testimony, taken in context, did not offer a

  medical opinion in response to the hearing representative's question, such that there was

  no conflict between Dr. Fischer's opinion and the ALJ's RFC finding, Dkt. 21 at 4–5, and

  (2) the ALJ's decision, read as a whole, did provide justifications for her subjective

  symptom evaluation that were not patently wrong—supported by citation to substantial

  evidence of record—that James's blood sugar levels responded well to treatment with

  placement of an insulin pump and there was evidence of noncompliance precipitating

  instances of suboptimal control, id. at 5–6. James objects to only the Magistrate Judge's

  first conclusion that the relevant portion of Dr. Fischer's testimony—that was not

  addressed by the ALJ in the written decision—was not a medical opinion. Dkt. 22.

                                                5
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 6 of 12 PageID #: 3291




         After careful review, we overrule the objection. The relevant conclusion by the

  Magistrate Judge that the testimony in question was not a medical opinion correctly

  reflects the facts and the law applicable to James’s claim. As such, we adopt the

  Magistrate Judge's Report and Recommendation.

                                           Analysis

         The Seventh Circuit has explained that "[g]enerally speaking, an ALJ's 'adequate

  discussion' of the issues need not contain 'a complete written evaluation of every piece of

  evidence.'" McKinzey v. Astrue, 641 F.3d 884, 891 (7th Cir. 2011) (quoting Schmidt v.

  Barnhart, 395 F.3d 737, 744 (7th Cir. 2005)). However, the law requires that "evidence

  that comes in the form of a medical opinion" be given more attention by the ALJ.

  McKinzey, 641 F.3d at 891. According to the regulation applicable at the time that James

  filed his DIB claim, the SSA assures that "[r]egardless of its source, we will evaluate

  every medical opinion we receive." 20 C.F.R. 404.1527(c) (for claims filed before

  March 17, 2017). The SSA's own guidance also requires that the "RFC assessment must

  always consider and address medical source opinions. If the RFC assessment conflicts

  with an opinion from a medical source, the adjudicator must explain why the opinion was

  not adopted." Social Security Ruling ("SSR") 96-8p (S.S.A. July 2, 1996), 1996 WL

  374184, at *7.

         The issue here is what constitutes a medical opinion to trigger the need for explicit

  evaluation by the ALJ in the written decision. James objects to the Magistrate Judge

  concluding without citation to the regulation defining a medical opinion that Dr. Fischer

  did not offer one on absenteeism. Dkt. 22 at 2.

                                               6
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 7 of 12 PageID #: 3292




         According to regulation, "[m]edical opinions are statements from acceptable

  medical sources that reflect judgments about the nature and severity of your

  impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

  despite impairment(s), and your physical or mental restrictions." 20 C.F.R. §

  404.1527(a)(1).

         The ALJ discussed the opinion of the medical expert, assigning "substantial

  weight" to Dr. Fischer's assessment. R. at 19. However, James contends that the ALJ

  erred by failing to specifically address one of Dr. Fischer's responses to a question posed

  by James's hearing representative. The Magistrate Judge's Report and Recommendation

  quoted the key, relevant portion of Dr. Fischer's testimony that included the response.

  Dkt. 21 at 4. And here, context matters. Prior to turning over questioning to James's

  representative, the ALJ asked Dr. Fischer to assess the work-related limitations that he

  thought were supported by his review of the record. R. at 41. Dr. Fischer assessed

  exertional, postural, and environmental limitations consistent with the ALJ's eventual

  RFC finding. R. at 41–42. Dr. Fischer was clear that he did not find any other

  limitations supported. R. at 42. He had not assessed any limitation concerning

  absenteeism.

         Upon cross-examination, James's representative asked Dr. Fischer if James's

  testimony that he was "unable to function" or "out of commission" on average two days

  per month was reasonable based on the medical record. R. at 44. Dr. Fischer responded:

         It's not unreasonable if he were to have a seizure one or two days a month.
         Again, I can't say that, that the reason he would feel bad on those two days
         is because of his kidney disease, possibly the diabetes. All I can really say

                                               7
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 8 of 12 PageID #: 3293




         is possibly, and you used [the] term it's not unreasonable. No, I can't say
         it's unreasonable, no.

  Id. James's representative then asked if it were unreasonable to think that James would

  have missed one to two days of work per month during the relevant period of time. R. at

  45. The ALJ interjected to inquire as to the basis of the limitation and James's hearing

  representative clarified it was because of James "not feeling good as a result of his

  diabetes." Id. Dr. Fischer testified in response:

         I can't say that. And I don't think I, I saw that in the records during that
         time period, so I don't know if there's any way to say that. I mean people
         can say I don't feel good, but I can't say that more likely than not it would
         be related to his diabetes. It's like people don't feel good sometimes for no
         specific reason.

  Id. James's representative followed-up, "Let me ask it this way, would it be inconsistent

  with his records if he were to miss one day per month because of his diabetes during the

  relevant period?" Id. Dr. Fischer testified, "No. I can't say -- the way you phrased that

  question, I can't say, say anything other than no, it would not be, it would not be

  inconsistent." Id.

         Taken in context, Dr. Fischer did not offer a medical opinion about James's

  possible absenteeism. Dr. Fischer did not affirmatively state that the records supported

  that James would not feel well because of his diabetes and miss one day of work per

  month. He testified that he couldn't say one way or another. To use the critical word

  from the regulatory definition of a medical opinion, Dr. Fischer did not make a judgment

  that the record supported one absence from work per month. He indicated that he didn't

  see a definitive basis in the records to support such a limitation. However, he conceded


                                                8
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 9 of 12 PageID #: 3294




  that he could not definitively say that such a limitation was inconsistent with the records

  either. At most, Dr. Fischer made a judgment that the record was inconclusive as to

  whether such a limitation was supported. Accordingly, the ALJ's RFC finding—that did

  not include a limitation concerning absenteeism—did not conflict with Dr. Fischer's

  testimony.

         The question then becomes whether the ALJ had any obligation to directly address

  the limited judgment made by Dr. Fischer that the record was inconclusive on the

  relevant point. James has provided the Court with a case analysis of Seventh Circuit

  authority that does not directly answer the question. See Dkt. 22 at 2–6. As James points

  out, id. at 6, we have previously declined to decide whether an observation about the

  results of pulmonary testing met the definition of a medical opinion. House v. Berryhill,

  2018 WL 1556173, at *6 (S.D. Ind. Mar. 30, 2018). Commenting that such observations

  strained the regulatory definition, we described the legal landscape concerning the issue

  as ambiguous according to Seventh Circuit precedent interpreting the regulation for

  claims, such as this one, filed before the SSA's changes to the regulatory definition of a

  medical opinion went into effect. Id.; see 20 C.F.R. § 404.1513(a)(2) (definition of a

  medical opinion for claims filed beginning March 27, 2017, that does not apply here).

         However, we conclude that the limited judgment made here by Dr. Fischer

  concerning absenteeism does not meet the applicable definition of a medical opinion. In

  a different context concerning clinical observations made by a consultative examiner, the

  Seventh Circuit has explained that when a medical source's "findings are equivocal and

  therefore not particularly supportive of either side in [the] controversy," and the medical

                                               9
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 10 of 12 PageID #: 3295




  source has "failed to venture an opinion as to the extent of [the claimant's] limitations or

  as to his residual capabilities, the evidentiary usefulness of his findings is slight, at best."

  Books v. Chater, 91 F.3d 972, 978 (7th Cir. 1996). Following the same rationale, we

  conclude that Dr. Fischer's limited judgment that the record was inconclusive was not

  significant enough to demand any specific examination by the ALJ in the written

  decision.

         Furthermore, we conclude that even if it was error for the ALJ to omit addressing

  the relevant portion of Dr. Fischer's testimony, that error was harmless. In McKinzey, the

  Seventh Circuit excused an ALJ's failure to address a portion of a medical opinion based

  on a finding that the harmless error standard was met. 641 F.3d at 891–92. Harmless

  error is "prospective—can we say with great confidence what the ALJ would do on

  remand—rather than retrospective." Id. at 892. Here, we find that another Seventh

  Circuit authority is informative. In Plessinger v. Berryhill, 900 F.3d 909, 915 (7th Cir.

  2018), the court explained the limits as to what a testifying medical expert who has only

  reviewed the record can determine for the ALJ:

         These answers indicated honestly what seems obvious. Having not even
         examined Plessinger, Dr. Pella was not in a position to evaluate the
         credibility of his account of the pain he suffered. Dr. Pella was saying, in
         other words, that someone else—presumably the ALJ—would need to
         assess those issues to make a sound decision based on all the evidence in
         the case. The ALJ cannot delegate to any doctor, and certainly not to a
         non-examining doctor, the task of evaluating the claimant's credibility.

         As explained above and relevant to James's other assignment of error in his initial

  brief, Magistrate Judge Baker found that the ALJ adequately explained her conclusion

  that she did not find James's statements about the intensity, persistence, and limiting

                                                 10
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 11 of 12 PageID #: 3296




  effects of his symptoms to be credible. James has not objected to that conclusion in the

  Report and Recommendation. As such, we will not revisit the veracity of that finding.

         We continue only to explain our view—based on Seventh Circuit precedent—that

  the ALJ's subjective symptom evaluation is relevant and applicable in filling any void

  from an omitted evaluation of the relevant portion of Dr. Fischer's testimony. Dr. Fischer

  declined to make any definitive judgment whether the record established an absenteeism

  limitation. When assertions regarding symptoms cannot be verified by objective medical

  evidence alone, the ALJ must make a credibility determination concerning the claimant's

  subjective reports. Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016). The basis of a

  limitation that James would need to miss one day of work a month because of seizures or

  not feeling well related to his diabetes is not something that could be objectively verified.

  At least, that is, based on the record in this case. With regard to what the record did

  show, the ALJ explained that she did not find James credible, in part, because there was

  evidence that his blood sugars were better controlled after an insulin pump was inserted.

  R. at 18. An ALJ is permitted to consider the effectiveness of treatment in making her

  credibility determination. 20 C.F.R. § 404.1529(c)(3)(iv); see Lambert v. Berryhill, 896

  F.3d 768, 777 (7th Cir. 2018) (The ALJ's credibility determination relying on "good

  response" to treatment was not upheld because the finding was inconsistent with the

  record.). The ALJ also explained that there was evidence of noncompliance with doctor

  recommendations when James's blood sugar was not controlled because he continued to

  drink alcohol and soda. R. at 19 (The ALJ also relied on Dr. Fischer's testimony that

  such drinks would not be recommended for James because of his diabetes). An ALJ can

                                               11
Case 1:19-cv-03072-SEB-TAB Document 23 Filed 09/30/20 Page 12 of 12 PageID #: 3297




  reasonably determine that a claimant's allegations are not credible when the claimant fails

  to follow treatment recommendations. See Dixon v. Massanari, 270 F.3d 1171, 1179 (7th

  Cir. 2001) (discounting evidence of elevated blood sugar levels, in part, because of the

  claimant's failure to follow dietary recommendations). Accordingly, we can determine

  with great confidence what the ALJ would do on remand if asked to specifically address

  the relevant portion of Dr. Fischer's testimony. We find that the ALJ would conclude that

  a limitation concerning absenteeism was not credibly established by the record.

                                   Conclusion and Order

         For the reasons explained above: James’s objection (Dkt. 22) is OVERRULED.

  The Report and Recommendation (Dkt. 21) is ADOPTED. The Commissioner’s decision

  is AFFIRMED. Final judgment shall issue by separate document. Fed. R. Civ. P. 58(a).

         IT IS SO ORDERED.



                   9/30/2020
         Date: ________________                _______________________________
                                                SARAH EVANS BARKER, JUDGE
                                                United States District Court
                                                Southern District of Indiana
  Distribution:

  Alison T. Schwartz
  SOCIAL SECURITY ADMINISTRATION
  alison.schwartz@ssa.gov

  Timothy J. Vrana
  TIMOTHY J. VRANA LLC
  tim@timvrana.com

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov


                                              12
